Bullard, J,
delivered the opinion of the court.
The endorser of a promissory note is appellant from a judgment rendered against him as such. He specially denied notice of a demand of the drawer, and his refusal or neglect to. pay. And the only evidence offered by the plaintiffs, to prove such notice was the certificate of a notary public, without witnesses. The case cannot be distinguished from that of the same plaintiffs vs. Nuttall, just decided; ante 447.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and that, ours be for the defendant as in the case of a non-suit, with costs in both courts.